DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Response to Office Action filed September 6, 2022 is acknowledged.
Claims 22-32 and 36-44 were pending. Claims 22-32 are being examined on the merits. Claims 36-44 are canceled.

Response to Arguments
Applicant’s arguments filed September 6, 2022 have been fully considered.
The following objections and rejections are withdrawn in view of Applicant’s arguments, and the amendments to the specification and claims.

Objections to Specification – paragraph numbering
Objections to Specification – sequence listing incorporation-by-reference paragraph
Objections to claims 25 and 27
Rejection of claim 26 under 35 USC § 112(b), indefiniteness
Rejection of claims 29-30 and 32 under 35 USC § 112(b), lack of antecedent basis


Rejection of claim 27 under 35 USC § 112(b), indefiniteness
	The rejection of claim 27 for indefiniteness has only been addressed in part, and thus is maintained in part.

Prior Art Rejections
Applicant argues that the rejection of, in particular, independent claim 22 should be withdrawn because a prima facie case of obviousness has not been shown (Remarks, p. 16). Specifically, Applicant argues that Clark teaches that when all four standard nucleotide types are supplied, C, G and T do not undergo non-templated addition by Taq in sufficient amounts for detectable effect and thus “any benefit of capturing G-tailed sample molecules would have appeared even by itself marginal and … subject to offset by reduction in efficiency in capturing A-tailed molecules” (Remarks, p. 17). Applicant concludes that there would thus be no motivation or expectation of success to combined the teachings of the cited references as described in the Office Action (Remarks, p. 17).
	The Examiner disagrees with Applicant’s characterization of the teachings of Clark. Clark teaches that polymerases vary in their functionality as to non-templated addition. For example, Clark teaches that Taq polymerase exhibits a preference for dATP when all four dNTPs were included in the reaction (p. 9679, para. 3), but AMV reverse transcriptase adds A and C with roughly equal efficiencies under the same conditions (p. 9681, para. 1). In addition, as to Taq polymerase, Clark teaches that Taq polymerase can incorporate any one of the four nucleotide types when each is supplied individually, but that when all four are present in equimolar concentrations, Taq polymerase has a preference for incorporating dATP (p 9679, para. 3). Thus, while Taq polymerase may exhibit an incorporation bias under certain conditions (e.g., when all four dNTPs are present in equimolar concentrations), the Examiner does not agree with Applicant’s characterization that Clark broadly teaches that “C, G and T do not undergo non-templated addition by Taq in sufficient amounts for detectable effect”. It should also be noted that claim 22 does not require that the four dNTP types be present in equimolar concentrations. 
	Applicant also argues that the “proposed combination of references … requires … modifying Osborn’s method itself to use Taq …” (Remarks, p. 17).
	The Examiner disagrees. The prior version of the claim 22 did not require any particular polymerase, nor did the rejection cite the use of any particular polymerase. Rather, the Office Action cited “using any suitable polymerase” (Non-Final Office Action mailed March 4, 2022, p. 9, para. 2). Regarding the current amendments to claim 22 requiring the use of Taq polymerase, it should be noted that claim 22 also requires that the resulting population of double-stranded molecules comprise molecules with an A overhang and molecules with a G overhang, and that the molecules with the A overhang are more abundant than the molecules with the G overhang. If, as Applicant argues, Clark teaches that “C, G and T do not undergo non-templated addition by Taq in sufficient amounts for detectable effect”, then this would apparently be inconsistent with claim 22 which requires non-templated addition by Taq polymerase in the presence of all four types of dNTPs, that this results in molecules with both A and G overhangs, that adapters with T and C overhangs are added to the reaction mixture, and finally that both T and C overhang adapters are ligated to DNA molecules. If from the teachings of Clark, the ordinary artisan should understand that Taq cannot or does not incorporate any nucleotide other than dATP when all four nucleotide types are present, then it seems that the full scope of claim 22 may not be enabled.
	Applicant argues that the recited range of the ratio of C-tailed to T-tailed adapters needed to increase the ligation efficiency is unexpected, which Applicant characterizes as being “an excess ratio of C-tailed to T-tailed adapters” (Remarks, p. 17). 
	The Examiner disagrees. As amended, independent claim 22 requires that the “molar ratio of adapters with a C-overhang to a T-overhang is 15-36%”. A ratio in this recited range would be produced in an embodiment such as, e.g., the Example (specification, para. 80, Table 2) of 1:3.25 C-tailed to T-tailed adapters; that is, T-overhang adapters would be in excess of C-overhang adapters, not an excess of “C-tailed to T-tailed adapters” as described in the Remarks.
	Applicant also argues that it is unexpected that the ratio of adapters necessary to increase the ligation efficiency would be greater than the ratio of complementary sample molecules (Remarks, pp. 17-18).
	The Examiner disagrees. Independent claim 22 merely requires producing adapter-tagged DNA. It does not require producing any particular amount of adapter-tagged DNA, or of ligating adapters onto target DNA with any particular efficiency. Thus, even assuming arguendo that the ratio of adapters necessary to increase the ligation efficiency is unexpected, since the claims do not require any particular level of efficiency, such a showing would not be commensurate in scope with the claims, as required by MPEP 2145.
	These arguments are not persuasive. The rejection is maintained to the extent that it applies to the newly amended claims.

Double-Patenting Rejections
	A terminal disclaimer has not been filed in the instant case, and thus this rejection is maintained. However, the Examiner notes Applicant’s willingness to file a terminal disclaimer (Remarks, p. 18). 

Information Disclosure Statement
The Information Disclosure Statement submitted May 3, 2022 has been considered.

Objections to the Specification
The disclosure is objected to because of the following informalities: An Amendment to the Specification was filed on September 6, 2022 to address previously made objections. While the previously made objections are withdrawn, the formatting of Table 2 (below para. 80) of the Amendment is incorrect, and is thus newly objected to. Specifically, the columns of numbers are shifted to the left, so that they no longer appear under their corresponding headings. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites, in part, amplifying DNA using amplification primers comprising the 
DNA barcode (of claim 24) and a nucleotide sequence adapted to hybridize to an oligonucleotide immobilized to a flow cell support. Claim 24, from which claim 27 depends, recites, in part, adapters comprising an NGS primer binding site and a DNA barcode. Thus, both the adapter (ligated to DNA) of claim 24 and the primer used to amplify the adapter-tagged DNA of claim 27 comprise the same DNA barcode sequence. It is not clear how an adapter with a barcode could be amplified with a primer comprising the same barcode (as opposed to a primer comprising a barcode with a complementary sequence). Since the ordinary artisan would not be able to determine the metes and bounds of the claim it is indefinite. For purposes of examination, each possibility is considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne1 (US Patent App. Pub. No. 2011/0319299) in view of Fields2 (WO 2016/019360), Rava (US Patent App. Pub. No. 2011/0230358) and Clark (Novel non-templated nucleotide addition reactions catalyzed by prokaryotic and eukaryotic DNA polymerases, Nucleic Acids Research, 16(20): 9677-9686, 1988).


	Regarding independent claim 22, Osborne teaches …
A method of converting double-stranded DNA into adapter-tagged DNA comprising: (a) contacting a population of double-stranded DNA molecules with a population of at least partially double-stranded adapters (Fig. 3B);
wherein: (i) the population of double-stranded DNA molecules comprises DNA molecules comprising a single nucleotide A overhang (Fig. 3B: A-tailed fragments);
and (ii) the population of at least partially double-stranded adapters comprises adapters comprising a single nucleotide T overhang (Fig. 3B: A-tailed fragments; para. 114: “[a]s shown in Fig. 3B, these A-tailed fragments 304 are then ready to ligation to adapters 305 having a compatible ligation site (e.g., have a … T overhang)”);
and (b) ligating the adapters to the DNA molecules, wherein ligating produces adapter- tagged DNA (Fig. 3B).

	Fields teaches and (ii) the population of at least partially double-stranded adapters comprises adapters comprising a single nucleotide C overhang (para. 328: “[i]n some embodiments, end repair is followed by an addition of … one or more cytosine, to produce an overhang”). Field also teaches wherein: (i) the population of double-stranded DNA molecules comprises DNA molecules comprising a single nucleotide G overhang. Specifically, as noted, Fields teaches adapters with a single nucleotide C overhang, and also teaches that polynucleotide fragments having an overhang are joined to other nucleic acids having a complementary overhang [i.e., in the case of an adapter with a C overhang, the DNA molecule would have a single G overhang] (para. 329).

	Osborne and Fields do not teach … wherein single nucleotide A overhangs are more abundant than single nucleotide G overhangs in the population. However, Osborne teaches the use of Klenow fragment without exonuclease activity (para. 113), Fields teaches using various polymerases, including Taq polymerase (para. 336), and Rava teaches that A-tailing can be accomplished with a variety of polymerases, including Taq polymerase and Klenow fragment without exonuclease activity (para. 138). In addition, Clark teaches that certain enzymes have incorporation biases in non-templated addition reactions. For example, Taq polymerase preferentially incorporates dATP over the other dNTPs, including dGTP, in non-templated addition reactions where the overhangs are formed by non-templated directed addition by the Taq polymerase in the presence of A, C, G and T (p. 9679, para. 3), and Klenow fragment also preferentially incorporates dATP in blunt-end addition (p. 9684, para. 2). Therefore, the ordinary artisan would understand from the teachings of Osborne, Fields, Rava and Clark, that the DNA molecules that have overhangs added by Taq polymerase would have more of the single nucleotide A overhangs than the single nucleotide G overhangs.

	Osborne and Fields also do not teach … wherein the molar ratio of adapters with a C-overhang to a T-overhang is 15-36%. However, since the ordinary artisan would understand from the teachings of Osborne, Fields, Rava and Clark, that the DNA molecules which have overhangs added by Taq polymerase would have more of the single nucleotide A overhangs than the single nucleotide G overhangs, the ordinary artisan would also understand that in a subsequent adapter ligation step the reaction volume should correspondingly have more T-overhang adapters than C-overhang adapters so that the each of the A-overhang and G-overhang DNA molecules would have an appropriate number of ligation partners. In addition, the specific ratio of C-overhang to T-overhang adapters could have been arrived at through routine optimization.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the adapters of Fields into the method of Osborne, according to the teachings of Clark. The ordinary artisan would have been motivated to do so as the method of Osborne would have generated adapters with overhangs in addition to single nucleotide A overhangs, as taught by Clark. Incorporating the adapters with non-A overhangs into the Osborne method would increase the efficiency of the Osborne method, as all adapters and corresponding DNA molecules that are generated would then be used in subsequent library generation steps. 
	In addition, the ordinary artisan would have been motivated to practice the A-tailing step of Osborne using any suitable polymerase, such as Taq polymerase, as taught by Rava. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. In addition, it would also have been obvious to provide C-tailed adapters, as disclosed in Fields, in view of the known ability of Taq polymerase to add other dNTPs during a tailing step. The ordinary artisan would have had an expectation of success as attaching adapters with overhangs to DNA fragments is well-known in the art.
	Finally, the ordinary artisan would have been motivated to optimize the ratio of C-overhang to T-overhang adapters through routine experimentation to provide an appropriate number of adapters for each type of DNA molecule overhang. The ordinary artisan would have been motivated to do so in order to increase the likelihood that all DNA target molecules would be ligated to an adapter, while not providing an excess of adapters as doing so would be unnecessarily costly. The ordinary artisan would have had an expectation of success as optimizing adapter ligation conditions is well-known in the art. In addition, as noted above in the Response to Arguments section, the specification does not provide evidence of unexpected results associated with the claimed ratio range. Therefore, in the absence of such evidence, the ratios are obvious.

	Regarding dependent claim 23, Fields teaches wherein: (i) the population of double-stranded DNA molecules further comprises at least one of: DNA molecules comprising a single nucleotide C overhang, DNA molecules comprising a single nucleotide T overhang and a blunt end, and (ii) the population of at least partially double-stranded adapters further comprises at least one of: adapters comprising a single nucleotide G overhang, adapters comprising a single nucleotide A overhang and a blunt end. Specifically, Fields teaches overhangs comprising a single nucleotide comprising any dNTP (para. 328), and teaches that fragments can have overhangs, blunt ends and any combination thereof (para. 327). Thus, Fields teaches all of the recited overhang and blunt end combinations.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the adapters of Fields into the method of Osborne plus Fields, discussed above, according to the teachings of Clark. The ordinary artisan would have been motivated to do so as the method of Osborne would have generated adapters with overhangs in addition to single nucleotide A overhangs, as taught by Clark, and blunt end adapters. Incorporating the adapters with non-A overhangs into the Osborne method would increase the efficiency of the Osborne method, as all adapters and corresponding DNA molecules that are generated would then be used in subsequent library generation steps. The ordinary artisan would have had an expectation of success as attaching adapters with overhangs to DNA fragments is well-known in the art.	
	
	
Regarding dependent claims 24-25, Osborne teaches wherein the at least partially double-stranded adapters comprise an NGS primer binding site and a DNA barcode (Fig.3B, 454 primer site and MID barcode), as recited in claim 24, and wherein the population of the at least partially double-stranded adapters comprise a plurality of different DNA barcodes (para. 114: “each MID [i.e., barcode] used to tag the fragments in one sample is distinguishable from every other MID used to tag the fragments in every other sample”), as recited in claim 25.

Regarding dependent claim 27, Fields teaches wherein the method further comprises amplifying the adapter tagged DNA using amplification primers comprising a DNA barcode and a nucleotide sequence adapted to hybridize to an oligonucleotide immobilized to a flow cell support (paras. 12, 14-15, 128, 307, 347, 415).
	
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the primer binding and amplification steps of Fields into the method of Osborne plus Fields, discussed above. The ordinary artisan would have been motivated to do so to increase the efficiency of the Osborne method, as the various Fields components and steps would increase the downstream processing capabilities of the Osborne method. The ordinary artisan would have had an expectation of success as preparing libraries for next-generation sequencing and barcoding libraries is well-known in the art.

	Regarding dependent claim 26, Fields teaches wherein the number of barcode combinations attachable to both ends of a double-stranded DNA molecule is less than the number of double-stranded DNA molecules in the population (para. 14: “a molecular tag is not unique to a single cluster …; rather there is … sufficient diversity among molecular tag sequences that such that overlapping nucleic acid molecules in distinct … complexes are unlikely to be tagged with identical molecular tags or barcodes”; para. 313: “both a first site and a second site comprise at least one of a plurality of barcode sequences … identifying the sample from which a target polynucleotide is derived based on a barcode sequence to which the target polynucleotide is joined … a barcode may comprise a nucleic acid sequence that when joined to a target polynucleotide serves as an identifier of the sample”).
	
	
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the number of barcodes of Fields into the method of Osborne plus Fields, discussed above. The ordinary artisan would have been motivated to do so to decrease the cost of the Osborne method, as fewer adapters would have to be generated with the Fields barcoding strategy. The ordinary artisan would have had an expectation of success as barcoding libraries is well-known in the art.

	Regarding dependent claim 28, Osborne additionally teaches wherein the adapters are Y-shaped adapters (Fig. 3B).

	Regarding dependent claims 29-30, Osborne additionally teaches wherein the sample is a bodily fluid sample (para. 35), as recited in claim 29, and wherein the bodily fluid sample is whole blood (para. 35), as recited in claim 30.

Regarding dependent claim 31, Fields teaches wherein the double-stranded DNA molecules in the population of double-stranded DNA molecules are double-stranded cell-free DNA molecules (paras. 192, 320).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to incorporate the Fields cell-free DNA sample into the method of Osborne plus Fields, discussed above. The ordinary artisan would have been motivated to try the Fields sample, as Osborne teaches that the method is useful for detecting a number of diseases and because assaying cell-free DNA is known in the art to be useful for diagnostic purposes. The ordinary artisan would have had an expectation of success as incorporating DNA from various sources into adapter-tagged libraries is well-known in the art.

Regarding dependent claim 32, Osborne suggests wherein the sample is from a subject having a cancer or suspected of having a cancer. Specifically, Osborne teaches the need to understand the genetic underpinning for complex traits, including for cancer susceptibility (para. 2). Osborne also teaches a method for genetic analysis of regions of interest that can be processed using next-generation sequencing technology (para. 3), and teaches that high throughput and region-specific genetic analyses can play a key role in understanding how genetics determines or affects states of health and disease (para. 2).

In view of the foregoing, claims 22-32 are prima facie obvious over Osborne in view of Fields, Rava and Clark.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-23, 25-26 and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-21 of copending Application No. 15/953,316 (hereinafter, the ‘316 application).
This is a provisional nonstatutory double patenting rejection.
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘316 application suggests all of the limitations of instant claims 22 and 23. More specifically, Claim 1 of the ‘316 application teaches all of the limitations of instant claims 2 and 23 except the requirement for adapters with the recited molar ratio of C-overhang to T-overhang adapters, and for adapters with single nucleotide G and single nucleotide A overhangs.
Modifying the ‘316 application to optimize the ratio of C-overhang to T-overhang adapters, and to add adapters with single nucleotide G and single nucleotide A overhangs would have been prima facie obvious to the ordinary artisan, as target nucleic acids with corresponding T and C overhangs are generated in the non-templated addition step, and it would increase the efficiency of the method and decrease the cost to also attach adapters to these target nucleic acids with T and C overhangs. It would also be obvious to optimize the ratio of C-overhang to T-overhang adapters. The ordinary artisan would have had an expectation of success as creating adapter-ligated nucleic acid libraries is well-known in the art. Thus, the instant claims 22 and 23 are not patentably distinct from the claims of the ‘316 application.
	
In addition, instant claims 25-26, and 29-32 are also not patentably distinct from claim 1 of the ‘316 application. That is, while claim 1 of the ‘316 application does not teach the specific limitations of these instant claims, the limitations of each of these claims, including adding and optimizing the number of barcodes, the use of various sources of samples and optimizing the ratios of the different types of adapters, can all be arrived at through routine optimization, and thus are obvious based on the limitations of claim 1 of the ’316 application. In addition, the ordinary artisan would have had an expectation of success in making these modifications as optimizing adapter design and trying different samples is well-known in the art.


Conclusion
Claims 22-32 are being examined, and are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Osborne was cited in the Information Disclosure Statement submitted June 12, 2020.
        2 Fields was cited in the Information Disclosure Statement submitted June 12, 2020.